Title: To George Washington from Winthrop Sargent, 7 April 1776
From: Sargent, Winthrop
To: Washington, George



Sir
Glouster [Mass.] Apl 7 1776

The Bayer [bearer] of this has under his Gard a Number of Prisoners & Toreys tachen by Comodor Manley & Capt. Warters the Prise is sent to Portsmouth I mack Know doubt you have had Acount of before this Reaches your Excellence thar nams you have below thare is two Women & Sum Children Left hear which is not Abel to Travel Should be glad your Excellence would Send me Answor to what I Roat you Last about Capt. Watt:s Goods and what I am to dow whith the Prisoners for I have Thirtey hear now upon Expences. I Rem[ai]n You[r] Hume Sarv.

Winthrop Sargent, Agent


P.S. Sence I rote the above Capt. Tucker here Carres the Prisners to Marvelhead ware thay well be sent to head Quartr will not Carrey the women & Children for fear of the Small Pox so I am fors to porvide for them hear Should be glad of your Order in Regard to the afore—Yr Hu.


W.S.
